DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2022 has been entered.
                                                          Status of claims
  	Claims 1-45, 48 and 49 as amended on 8/09/2022 are pending and under examination.
Claim Objections
Claims 1-45, 48 and 49 as amended are objected to because of the following informalities:  
Claim 1 and 2 appear to contain some typing error in the phrase “at least one of the two plates … flexible plate”. It is believed that this phrase should be - “at least one of the two plates is a flexible plate”.  Appropriate clarifications and/or correction is required.
Latin names of microorganisms should be italicized. See claims 6, 7, 39, 41, 42. Appropriate correction is required.

                                            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-45, 48 and 49 as amended are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of US 10,605,805 (Chou et al).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of analyzing a sample by using an identical device comprising plates with spacers to form a uniform layer of the sample, wherein a special correlation between interspace distance of spacers and Young’s modulus of plates is required as encompassed by the formulas and specific quantitate values recited in the pending presently amended claims 1 and 2 and in the claims 1 and 113 of the issued patent. Both methods are directed to providing spacers with inner-space distances of 100 um or less in the claimed identical devise (pending claim 1 and issued claims 3-4). Both methods are directed to providing a uniform testing layer of 250 micron or less in the claimed identical device (pending claim 1 and issued claim 1).
Both methods are directed to analyzing a sample with cells including microorganisms (pending claims and issued claims 19, 40, 41, 94, 95; for example), with test reagent including drugs (pending claims and issued claim 50; for example) and with detection reagent including fluorescent stain (pending claims and issued claim 69; for example). Both methods are directed to analyzing a sample by imaging and/or analyzing images taken several times (pending claims and issued claims 2, 122, 124; for example). 
Accordingly, the claimed processes in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.
Response to Arguments
Applicant's arguments filed on 8/09/2022 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 9,657,327 (Metzger) has been withdrawn in view of Applicants’ arguments (response page 16) that the cited reference does not teach or suggest a method of analyzing a sample by using device comprising plates with spacers to form a uniform layer of the sample, wherein a special correlation between interspace distance of spacers and Young’s modulus of plates is required as encompassed by the formulas and specific quantitate values recited in the presently amended claims.
Applicant’s intention to file TD is noted (response page 16, par. 1). 
No claims are allowed in the instant office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653